DETAILED ACTION
Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The following is in response to an application dated March 1, 2021  Claims 21-40 are pending.  Claims 1-20 are cancelled.  All pending claims are examined.
Continuation Application
This application is a continuation of 16800239, filed on 02/25/2020, now U.S. Patent No. 10970705  (“Parent Application”). See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   
A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 21-40 of the instant application substantially recites the limitations of claims 21- 40 of application No 16800239, now U.S. Patent No. 10970705.
Claims 21-40 of the instant application substantially recites the limitations of claims 21-40 of application No 16800239, now U.S. Patent No. 10970705.
This is a non-provisional double patenting rejection since the conflicting claims have issued as a patent.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to evaluating access credentials in response to a request access.
It is old and well known for evaluation of an access request that is based on the predefined protocols or criteria being satisfied.  For example, evaluating the request to determine if certain conditions are met boosts the security and protects the integrity of sensitive and confidential data.  
It would therefore have been obvious to a person of ordinary skill in the art before the filing date of Applicant’s invention to have narrowed the scope of the claims such that the requesting party’s request is evaluated to determine if the requisite criteria is satisfied, hereby minimizing the potential for compromising the integrity of the data and data source.
The subject matter claimed in the instant application is fully disclosed in the patent and would be covered by the referenced patent since the referenced patent and the instant application are claiming common subject matter, as follows related sections are shown in bold):



Instant Application 
Application 16800239
21. (New) A system, comprising: at least one memory storing instructions; and at least one processor configured to execute the instructions to: 

receive a digital certificate associated with a party requesting access to user data on a cloud platform; determine, based on the digital certificate, that a service provider associated with the user data and a user associated with the user data have authorized the requesting party to access to the user data; 
provide, based on the determination that the service provider has authorized access and the user has authorized access, the user data to the requesting party.

22. (New) The system of claim 21, wherein determining that the service provider has authorized access to the user data further comprises: determining that the requested user data does not exceed an authorized portion of the user data.

23. (New) The system of claim 21, wherein the digital certificate comprises a Secure Sockets Layer (SSL) certificate.

24. (New) The system of claim 21, wherein the user data comprises transaction history data associated with the user.

25. (New) The system of claim 21, wherein the user data comprises information associated with a financial services account or a banking function associated with the user.

26. (New) The system of claim 21, wherein the user data further comprises data associated with transfer of money from one consumer’s account to another consumer’s account.

27. (New) The system of claim 21, wherein the user data further comprises data associated with configuring recurring payments.

28. (New) The system of claim 21, wherein the access request is received from a mobile device via a network. 

29. (New) The system of claim 21, wherein the received request from the requesting party further comprises a request for the service provider to perform one or more functions associated with the user data.

30. (New) The system of claim 21, wherein the digital certificate is received from the requesting party separately from the access request.

31. (New) The system of claim 21, wherein the digital certificate is received from the requesting party with the access request.

32. (New) A system, comprising: at least one memory storing instructions; and at least one processor configured to execute the instructions to: receive a digital certificate associated with a party requesting a function associated with an account of a user via a cloud platform; 
determine, based on the digital certificate, that a service provider associated with the account and a user associated with the account have authorized the requesting party to access user data associated with the function; 
provide, based on the determination that the service provider has authorized access and the user has authorized access, the information associated with the requested function to the requesting party

33. (New) The system of claim 32, wherein determining that the service provider has authorized access to the user data further comprises: determining that the requested function does not require user data exceeding an authorized portion of the user data.

34. (New) The system of claim 32, wherein the digital certificate comprises a Secure Sockets Layer (SSL) certificate.

35. (New) The system of claim 32, wherein providing the information associated with the requested function further comprises providing the requesting party access to the information.

36. (New) The system of claim 32, wherein the information comprises transaction history data associated with the user.

37. (New) The system of claim 32, wherein the information comprises information associated with a financial services account or a banking function associated with the user.

38. (New) The system of claim 32, wherein the function further comprises data associated with transfer of money from one consumer’s account to another consumer’s account. 

39. (New) The system of claim 32, wherein the function further comprises configuring recurring payments.

40. (New) The system of claim 32, wherein the digital certificate is received separately from the access request.
21. (New) A system for providing cloud-based access to user data, comprising: a memory storing instructions; and a processor configured to execute the instructions to:

receive a request to access user data on a cloud platform from a third party;
receive a digital certificate from the requesting third party;
determine, based on the digital certificate, that a service provider associated with the user data has authorized access to the user data requested by the third party;

determine, based on the digital certificate, that a user associated with the user data has authorized access to the user data requested by the third party;
provide, based on the determination that the service provider has authorized access and the user has authorized access, the user data to the third party.


22.    (New) The system of claim 21, wherein determining that the service provider has authorized access to the user data further comprises:
determining that the requested user data does not exceed an authorized portion of the user data.

23.    (New) The system of claim 21, wherein the digital certificate comprises a Secure Sockets Layer (SSL) certificate.

24.    (New) The system of claim 21, wherein providing the user data further comprises providing the third-party access to the user data on a computing system associated with the service provider.

25.    (New) The system of claim 21, wherein the user data comprises transaction history data associated with the user.

26.    (New) The system of claim 21, wherein the user data comprises information associated with a financial services account or a banking function associated with the user.

27.    (New) The system of claim 26, wherein the user data associated with the financial services account associated with the user further comprises at least one of an account balance, a transaction history, a credit score, or demographic information associated with the user.

28.    (New) The system of claim 21, wherein the received request from the third party further comprises a request for the service provider to perform one or more functions associated with the user data.

29.    (New) The system of claim 21, wherein the digital certificate is received separately from the access request.

29. (New) The system of claim 21, wherein the digital certificate is received with the access request.

31. (New) A system for providing cloud-based access to user data, comprising: a memory storing instructions; and a processor configured to execute the instructions to:

receive, from a third party, a request to perform a function associated with an account of a user via a cloud platform; receive a digital certificate from the requesting third party;
determine, based on the digital certificate, that a service provider associated the account of user has authorized access to user data associated with the function requested by the third party;
determine, based on the digital certificate, that a user associated with the
user data has authorized access to the user data requested by the third party;

provide, based on the determination that the service provide has authorized access and the user has authorized access, the information associated with the requested function to the third party.

32.    (New) The system of claim 31, wherein determining that the service provider has authorized access to the user data further comprises:

determining that the requested function does not require user data exceeding an authorized portion of the user data.

33.    (New) The system of claim 31, wherein the digital certificate comprises a Secure Sockets Layer (SSL) certificate.

34.    (New) The system of claim 31, wherein providing the information associated with the requested function further comprises providing the third-party access to the information on a computing system associated with the service provider.

35.    (New) The system of claim 31, wherein the information comprises transaction history data associated with the user.

36.    (New) The system of claim 31, wherein the information comprises information associated with a financial services account or a banking function associated with the user.

37.    (New) The system of claim 31, wherein the banking function associated with the user comprises at least one of configuring an account related alert, configuring an automatic bill payment, transferring funds among financial services accounts associated with the user, transferring funds to external accounts, or searching for nearby locations associated with the service provider.

38.    (New) The system of claim 31, wherein the received request from the third party further comprises a request for user data associated with the user.

39.    (New) The system of claim 31, wherein the digital certificate is received separately from the access request.

40.    (New) The system of claim 31, wherein the digital certificate is received with the access request.




Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608. The examiner can normally be reached Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696